Case 1:18-cv-01929-KAM-JO Document 29 Filed 05/21/19 Page 1 of 1 PageID #: 130



UNITED STATES DISTRICT COURT                                                  Civil Conference
EASTERN DISTRICT OF NEW YORK                                                  Minute Order

Before: James Orenstein                                                       Date:          5/21/2019
        U.S. Magistrate Judge                                                 Time:          12:30 p.m.

                       Bonifacio Perez-Ramos, et al. v. St. George Holding Corp., et al.
                                        18-CV-1929 (KAM) (JO)

Type of Conference: Telephone

Appearances: Plaintiffs         Paul Hershan

               Defendants       Stephen D. Hans

Scheduling: The next status conference will be held on June 26, 2019, at 12:30 p.m.

Summary:

1.     As I discussed with counsel, the proposed agreement is manifestly one that the court cannot
       approve under applicable case law. The release provisions (paragraphs 6(a)-(c), as well as the
       severability provision in paragraph 13) are plainly overbroad (as was the case the first time
       the parties submitted a proposal), the non-disparagement provision (paragraph 24) lacks the
       necessary exception for truthful statements, and the motion for approval includes
       contradictory statements about the amount sought for fees and the relationship between that
       amount and a reasonable lodestar. If the court approves a proposed settlement before the
       next conference scheduled above, I will cancel it; otherwise counsel shall appear in person to
       discuss both an expedited schedule for completing all remaining pretrial tasks.

2.     In addition, I noted that these attorneys have repeatedly wasted their clients' resources and
       the court's time seeking approval for agreements to settle wage claims that are foreclosed by
       applicable law. See, e.g., Medellin, et al. v. Fleet Design Inc. et al., CV 18-0241 (MKB) (same
       counsel for plaintiff); Ochoa v. Smart Interiors Inc., et al., CV 17-1335 (RRM) (same counsel for
       plaintiff); Fontanez v. Dellet Industries Inc., et. al., CV 16-6878 (JO) (same counsel for plaintiff);
       Singh, et al. v. A & R Food Services, Inc., et al., CV 15-2335 (JO) (same counsel for both sides);
       Neri, et al. Golden House of Astoria Inc., et al., CV 15-2021 (JO) (same counsel for plaintiffs). I
       cautioned counsel that should they continue to routinely disregard applicable law in
       submitting their settlement proposals, I will consider appropriate remedial actions including
       disqualification and referral to the court's Committee on Grievances.

                                                                                  SO ORDERED

                                                                                         /s/
                                                                                  James Orenstein
                                                                                  U.S. Magistrate Judge
